Case 1:20-cr-10263-PBS Document 62-1 Filed 06/29/21 Page 1 of 2




      Bates              File type   File source              Problem
      USA_BH_0035269     JPG         Natick Police            file empty
      USA_BH_0035271     JPG         Natick Police            file empty
      USA_BH_0035272     JPG         Natick Police            file empty
      USA_BH_0035273     JPG         Natick Police            file empty
      USA_BH_0035274     JPG         Natick Police            file empty
      USA_BH_0035275     JPG         Natick Police            file empty
      USA_BH_0035277     JPG         Natick Police            file empty
      USA_BH_0035278     JPG         Natick Police            file empty
      USA_BH_0035279     JPG         Natick Police            file empty
      USA_BH_0035280     JPG         Natick Police            file empty
      USA_BH_0035282     JPG         Natick Police            file empty
      USA_BH_0035283     JPG         Natick Police            file empty
      USA_BH_0035285     JPG         Natick Police            file empty
      USA_BH_0035286     JPG         Natick Police            file empty
      USA_BH_0035287     .JPG        Natick Police            file empty
      USA_BH_0035288     JPG         Natick Police            file empty
      USA_BH_0035289     JPG         Natick Police            file empty
      USA_BH_0035290     JPG         Natick Police            file empty
      USA_BH_0035442     rtf         58 Stockwell Materials   file empty
      USA_BH_0035444     png         58 Stockwell Materials   file empty
      USA_BH_0035449     rtf         58 Stockwell Materials   file empty
      USA_BH_0035453     png         58 Stockwell Materials   file empty
      USA_BH_0035455     png         58 Stockwell Materials   file empty
      USA_BH_0035458     rtf         58 Stockwell Materials   file empty
      USA_BH_0035460     png         58 Stockwell Materials   file empty
      USA_BH_0035468     HEIC        58 Stockwell Materials   file empty
      USA_BH_0035470     jpeg        58 Stockwell Materials   file empty
      USA_BH_0035472     png         58 Stockwell Materials   file empty
      USA_BH_0035475     jpeg        58 Stockwell Materials   file empty
      USA_BH_0035479     pdf         58 Stockwell Materials   file empty
      USA_BH_0035481     png         58 Stockwell Materials   file empty
      USA_BH_0035483     png         58 Stockwell Materials   file empty
      USA_BH_0035485     PNG         58 Stockwell Materials   file empty
      USA_BH_0035487     jpeg        58 Stockwell Materials   file empty
      USA_BH_0035489     jpg         58 Stockwell Materials   file empty
      USA_BH_0035491     pdf         58 Stockwell Materials   file empty
      USA_BH_0035493     jpeg        58 Stockwell Materials   file empty
      USA_BH_0035495     jpeg        58 Stockwell Materials   file empty
      USA_BH_0035497     jpeg        58 Stockwell Materials   file empty
      USA_BH_0035499     jpeg        58 Stockwell Materials   file empty
      USA_BH_0035501     jpg         58 Stockwell Materials   file empty
      USA_BH_0035503     jpeg        58 Stockwell Materials   file empty
      USA_BH_0035505     JPEG        58 Stockwell Materials   file empty
      USA_BH_0035507     HEIC        58 Stockwell Materials   file empty
Case 1:20-cr-10263-PBS Document 62-1 Filed 06/29/21 Page 2 of 2


      USA_BH_0035509     HEIC     58 Stockwell Materials   file empty
      USA_BH_0035511     jpeg     58 Stockwell Materials   file empty
      USA_BH_0035513     png      58 Stockwell Materials   file empty
      USA_BH_0035516     jpeg     58 Stockwell Materials   file empty
      USA_BH_0035520     pdf      58 Stockwell Materials   file empty
      USA_BH_0035522     PNG      58 Stockwell Materials   file empty
      USA_BH_0035524     HEIC     58 Stockwell Materials   file empty
      USA_BH_0035526     png      58 Stockwell Materials   file empty
      USA_BH_0035528     png      58 Stockwell Materials   file empty
      USA_BH_0035530     PNG      58 Stockwell Materials   file empty
      USA_BH_0035532     jpeg     58 Stockwell Materials   file empty
      USA_BH_0035534     jpg      58 Stockwell Materials   file empty
      USA_BH_0035536     pdf      58 Stockwell Materials   file empty
      USA_BH_0035538     PNG      58 Stockwell Materials   file empty
      USA_BH_0035540     jpeg     58 Stockwell Materials   file empty
      USA_BH_0035542     jpeg     58 Stockwell Materials   file empty
      USA_BH_0035544     jpeg     58 Stockwell Materials   file empty
      USA_BH_0035546     jpeg     58 Stockwell Materials   file empty
      USA_BH_0035548     jpg      58 Stockwell Materials   file empty
      USA_BH_0035550     PNG      58 Stockwell Materials   file empty
      USA_BH_0035552     jpeg     58 Stockwell Materials   file empty
      USA_BH_0035554     HEIC     58 Stockwell Materials   file empty
      USA_BH_0035555     jpg      58 Stockwell Materials   file empty
      USA_BH_0035556     rtf      58 Stockwell Materials   file empty
      USA_BH_0035557     jpg      58 Stockwell Materials   file empty
      USA_BH_0035558     png      58 Stockwell Materials   file empty
      USA_BH_0035940     pdf      iCloud SW materials      file empty
      USA_BH_0035941     docx     iCloud SW materials      file empty
      USA_BH_0035942     docx     iCloud SW materials      file empty
